— Appeal from an order of the Court of Claims (Lengyel, J.), entered January 20, 1982, which granted the State’s motion to dismiss the claim and denied claimant’s cross motion for leave to amend the claim and for discovery. We initially note that pursuant to an amendment in 1978 to section 24 of the Court of Claims Act, appeals from the Court of Claims now go to the Appellate Division of the department in which the claim arose (L 1978, ch 115). Inasmuch as the instant claim arose at or near Green Haven Correctional Facility which is located within the Second Department, the appeal would more properly have been taken in that department. While there are no cases in point, the amendment was clearly and solely designed to meet the convenience of the parties (Memorandum of Assemblyman G. Oliver Koppell, NY Legis Ann, 1978, p 118), and is, in essence, purely a venue provision. Accordingly, no *708objection to the chosen forum for the appeal having been registered, the same is waived by the State’s failure to object to the pendency of the appeal in this court (cf. Ronco Communications & Electronics u Valentine, 70 AD2d 773, 774). As to the merits of the claim, we agree with the disposition at the Court of Claims for the reasons set forth in its decision. Order affirmed, without costs, for the reasons stated in the opinion of Judge Henry W. Lengyel of the Court of Claims. Sweeney, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.